DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to application 14845553 filed on 04 September 2015, application 14566706 filed on 10 December 2014, and application 61913924 filed on 10 December 2013.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A computer-implemented method for an enhanced management system to manage patient care and communication, the method comprising: 
as implemented by one or more computer systems comprising computer hardware and memory, the one or more computer systems configured with specific executable instructions; 
distributing messages, the online message server being accessible by devices communicating with the online message server over respective network communications and the online message server containing patient records in a patient database, wherein each patient record corresponds to a patient user and contains patient contact information, and agent records in an agent database, wherein each agent record corresponds to an agent user and contains agent contact information and agent permissions, wherein the agent permissions specify with respect to at least one patient record whether the agent user can receive messages sent to the patient user associated with the at least one patient record or send messages regarding the patient user associated with the at least one patient record; 
from the online message server, enabling the devices to allow a patient user associated with a patient record to send an agent modification instruction to the online message server, wherein the agent modification instruction activates the online message server to enable or disable the agent permissions in one or more agent records associated with the patient user's patient record; 
from the online message server, enabling the devices to generate a message, select a first set of recipients to receive the message based on the patient records contained in the patient database, and provide an instruction to send the message; 
for each of the one or more first set of recipients, locating a set of agent records in the agent database that are associated with said recipient and determining whether to add an agent user to a second set of recipients based on the message and the agent permissions contained in said agent record, wherein the agent user is excluded from the second set of recipients if the agent permissions are disabled; and 
sending the message to the first and second set of recipients.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting computer hardware and memory with instructions, a server operating over a network, and a database, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the database limitation, processing contact information and permissions may be performed by a person either mentally, or with pen and paper.
Similarly, but for the server limitation, changing permissions, generating a message for particular recipients based on permissions with instructions to deliver the message,  may be performed by a person either mentally, or with pen and paper.
The sending of the message does not even require any computer structure at all.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-7 reciting limitations further defining the processing of the messages, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
as implemented by one or more computer systems comprising computer hardware and memory, the one or more computer systems configured with specific executable instructions; 
establishing an online message server for distributing messages, the online message server being accessible by devices communicating with the online message server over respective network communications and the online message server containing patient records in a patient database, and agent records in an agent database;
from the online message server, enabling the devices to allow a patient user associated with a patient record to send instructions;
from the online message server, enabling the devices to generate a message;

The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the computer systems comprising computer hardware and memory with executable instructions, the Specification as originally filed in parent application 61913924 on 10 December 2013 discloses (page 5-7, emphasis added):
These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.
In general, the methodologies of the present invention are advantageously carried out using one or more digital processors, for example the types of microprocessors that are commonly found in servers, PC's, laptops, PDA's and all manner of desktop or portable electronic appliances.

This amount to mere instructions to apply an exception by invoking a generic computer as a tool to perform the abstract idea. MPEP 2106.05(f).
Regarding the use of a server to send data and a database to store and retrieve data, these components have been invoked in an effort to generally link the abstract idea to a particular technological environment or field of use. Indeed, the server has been invoked in its known capacity to perform the functions of sending and receiving data, and the database has been invoked in its known capacity to perform the functions of storing and retrieving data. MPEP 2106.05(h)

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.

Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 2-7; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 8 recites:
A computer system comprising: 
one or more hardware processors in communication with a computer readable medium storing software modules including instructions that are executable by the one or more hardware processors, the software modules including at least: 
an online message server for distributing messages, the online message server being accessible by devices communicating with the online message server over respective network communications and the online message server containing patient records in a patient database, wherein each patient record corresponds to a patient user and contains patient contact information, and agent records in an agent database, wherein each agent record corresponds to an agent user and contains agent contact information and agent permissions, wherein the agent permissions specify with respect to at least one patient record whether the agent user can receive messages sent to the patient user associated with the at least one patient record or send messages regarding the patient user associated with the at least one patient record; 
a first interface module residing on the online message server that enables the devices to allow a patient user associated with a patient record to send an agent modification instruction to the online message server, wherein the agent modification instruction activates the online message server to enable or disable the agent permissions in one or more agent records associated with the patient user's patient record; 
a second interface module residing on the online message server that enables the devices to generate a message, select a first set of recipients to receive the message based on the patient records contained in the patient database, and provide an instruction to send the message; 
for each of the one or more first set of recipients, locating a set of agent records in the agent database that are associated with said recipient and determining whether to add an agent user to a second set of recipients based on the message and the agent permissions contained in said agent record, wherein the agent user is excluded from the second set of recipients if the agent permissions are disabled; and 
sending the message to the first and second set of recipients.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:

That is, other than reciting computer hardware and memory with instructions, a server operating over a network (and associated software), and a database, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the database limitation, processing contact information and permissions may be performed by a person either mentally, or with pen and paper.
Similarly, but for the server limitation, changing permissions, generating a message for particular recipients based on permissions with instructions to deliver the message,  may be performed by a person either mentally, or with pen and paper.
The sending of the message does not even require any computer structure at all.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, sending messages based on patient records according to a set of permissions may also fall under the “Certain Methods of Organizing Human Activity” because this is a method of managing relationship or interactions between people.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 9-11 reciting limitations further defining the processing of the messages, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
one or more hardware processors in communication with a computer readable medium storing software modules including instructions that are executable by the one or more hardware processors, the software modules including at least: 
an online message server for distributing messages, the online message server being accessible by devices communicating with the online message server over respective network communications and the online message server containing patient records in a patient database;
a first interface module residing on the online message server that enables the devices to allow data sent to the online message server;
a second interface module residing on the online message server that enables the devices to generate data;
for each of the one or more first set of recipients, locating a set of agent records in the agent database that are associated with said recipient based on the data contained in said agent record.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the computer systems comprising computer hardware and memory with executable instructions, the Specification as originally filed in parent application 61913924 on 10 December 2013 discloses (page 5-7, emphasis added):
These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.
In general, the methodologies of the present invention are advantageously carried out using one or more digital processors, for example the types of microprocessors that are commonly found in servers, PC's, laptops, PDA's and all manner of desktop or portable electronic appliances.

This amount to mere instructions to apply an exception by invoking a generic computer as a tool to perform the abstract idea. MPEP 2106.05(f).
Regarding the use of a server to send data and a database to store and retrieve data, these components have been invoked in an effort to generally link the abstract idea to a particular technological environment or field of use. Indeed, the server has been invoked in its known capacity to perform the functions of sending and receiving data, and the database has been invoked in its known capacity to perform the functions of storing and retrieving data. MPEP 2106.05(h)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 9-11, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: one or more hardware processors in communication with a computer readable medium storing software modules including instructions that are executable by the one or more hardware processors, the software modules including at least: an online message server for distributing messages, the online message server being accessible by devices communicating with the online message server over respective network communications and the online message server containing patient records in a patient database; a first interface module residing on the online message server that enables the devices to allow data sent to the online message server; a second interface module residing on the online message server that enables the devices to generate data; for each of the one or more first set of recipients, locating a set of agent records in the agent database that are associated with said recipient based on the data contained in said agent record; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 9-11; electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Fotsch (20060229918).

Claim 1: Fotsch teaches:
A computer-implemented method (Abstract illustrating a method, Figure 1 illustrating a computer) for an enhanced management system (page 1 paragraph 0014 illustrating a system capable of being used to improve disease management) to manage patient care and communication (page 1 paragraph 0014 illustrating the system capable of managing health care for patient and facilitating communication with patients and physicians), the method comprising: 
as implemented by one or more computer systems comprising computer hardware and memory (page 13 paragraph 0128-0129 illustrating computer hardware and memory), the one or more computer systems configured with specific executable instructions (page 13 paragraph 0129 illustrating computer software code); 
establishing an online message server for distributing messages (Figure 15, page 13 paragraph 0128 illustrating a Web server capable of transmitting messages between patients and physicians), the online message server being accessible by devices communicating with the online message server over respective network communications (Figure 15, page 13 paragraph 0128 illustrating computers capable of being used by physicians and patients to access the Web server over the Internet), and the online message server containing patient records in a patient database (Figure 15, page 13 paragraph 0128 illustrating an electronic personal health record for the patient, page 6 paragraph 0069 illustrating a database for storing electronic medical records for the 
from the online message server (Figure 8 illustrating an online Web site), enabling the devices to allow a patient user associated with a patient record to send an agent modification instruction to the online message server (Figure 8 illustrating allowing the patient to update permission types for each physician), wherein the agent 
from the online message server (Figure 5 illustrating the online system), enabling the devices to generate a message (Figure 5, page 6 paragraph 0067 illustrating a third party transmitting data [considered to be a form of “message”]), select a first set of recipients to receive the message based on the patient records contained in the patient database (Figure 5, page 6 paragraph 0067 illustrating selecting the patient of interest to provide updates to), and provide an instruction to send the message (Figure 5, page 6 paragraph 0067 illustrating providing the update to the selected patient); 
for each of the one or more first set of recipients (page 6 paragraph 0067 illustrating selecting physicians with permission to access the patient’s record, Figure 5 illustrating that the data update may be provided to a plurality of patients [considered to be a form of “more than one recipients”]), locating a set of agent records in the agent database that are associated with said recipient and determining whether to add an agent user to a second set of recipients based on the message (page 2 paragraph 0018 illustrating processing the message to determine if the message is confidential or sensitive, e.g. HIV status or breast implants, and determining if the physician is granted access to this type of confidential or sensitive messages) and the agent permissions contained in said agent record (Figure 8, page 6 paragraph 0067 illustrating determining which physicians have access permission to the patient’s record), wherein the agent user 
sending the message to the first and second set of recipients (Figure 5, page 6 paragraph 0067 illustrating providing the data update to the patient and physicians with permission to view the patient’s record).
	
Claim 2: Fotsch teaches:
The computer-implemented method of Claim 1 (as discussed above and incorporated herein).
Fotsch further teaches:
wherein enabling the devices to generate a message further comprises the online message server being capable of: 
providing a blank template or a list of pre-existing templates (page 7 paragraph 0076 illustrating providing a “blank” template or a template based on a specialty of practice); and 
receiving a filled in template or a selection of a pre-existing template from the list of pre-existing templates (page 7 paragraph 0076 illustrating receiving the completed “blank” or specialty template).

Claim 3: Fotsch teaches:

Fotsch further teaches:
wherein enabling the devices to generate a message further comprises the online message server being capable of: 
receiving an instruction to include one or more response options in the message (page 7 paragraph 0076 illustrating requiring the user to respond to the message) and automatically generating such response options in the message (page 7 paragraph 0073 illustrating generating a decision tree and list format to be used to solicit specific patient responses). 


Claim 4: Fotsch teaches:
The computer-implemented method of Claim 2 (as discussed above and incorporated herein).
Fotsch further teaches:
wherein enabling the devices to generate a message further comprises the online message server being capable of: 
generating the message in two or more formats (page 7 paragraph 0076 illustrating at least text, URL, and article formats) suitable for sending by email (page 8-9 paragraph 0088 illustrating email), text (page 8-9 paragraph 0088 illustrating text based notifications), or other forms of communication (page 8-9 paragraph 0088 illustrating other media used to notify the patient).


The computer-implemented method of Claim 4 (as discussed above and incorporated herein).
Fotsch further teaches:
wherein sending the message to the first and second set of recipients further comprises sending the message to each recipient in at least one format allowed by either the patient record or agent record associated with each recipient (page 8-9 paragraph 0088 illustrating the patient and all other users may activate or de-activate the “Web-based” component so that  messages may be delivered via telephone or other medium based on the user’s preference [considered to be “format allowed” by the patient or physician’s preference record]).

Claim 6: Fotsch teaches:
The computer-implemented method of Claim 4 (as discussed above and incorporated herein).
Fotsch further teaches:
wherein from the online message server, the agent database is not accessible by the devices communicating with the online message server over respective network communications (page 4 paragraph 0051 illustrating securing messages with a physician’s user ID and password, page 5 paragraph 0062 illustrating preventing the sharing of user IDs and passwords [considered to be “agent database is not accessible” to patient or third party computers]).

Claim 7: Fotsch teaches:

Fotsch further teaches:
comprising the further step, from the online message server, of enabling the devices to receive the second set of recipients associated with the first set of recipients selected to receive the message (Figure 8, 12 label 917 illustrating determining one or more physicians authorized by the patient to view the patient’s health record, Figure 5 illustrating providing record updates for a patient and the patient’s authorized physicians).

Claim 8: Fotsch teaches:
A computer system (Figure 1 illustrating a computer system) comprising: 
one or more hardware processors (page 13 paragraph 0128-0129 illustrating computer hardware) in communication with a computer readable medium storing software modules including instructions that are executable by the one or more hardware processors (page 13 paragraph 0129 illustrating computer software code), the software modules including at least: 
an online message server for distributing messages (Figure 15, page 13 paragraph 0128 illustrating a Web server capable of transmitting messages between patients and physicians), the online message server being accessible by devices communicating with the online message server over respective network communications (Figure 15, page 13 paragraph 0128 illustrating computers capable of being used by physicians and patients to access the Web server over the Internet) and the online message server containing patient records in a patient database (Figure 15, page 13 paragraph 0128 illustrating an electronic 
a first interface module residing on the online message server (Figure 8 illustrating an online Web site) that enables the devices to allow a patient user associated with a patient record to send an agent modification instruction to the online message 
a second interface module residing on the online message server (Figure 5 illustrating the online system) that enables the devices to generate a message (Figure 5, page 6 paragraph 0067 illustrating a third party transmitting data [considered to be a form of “message”]), select a first set of recipients to receive the message based on the patient records contained in the patient database (Figure 5, page 6 paragraph 0067 illustrating selecting the patient of interest to provide updates to), and provide an instruction to send the message (Figure 5, page 6 paragraph 0067 illustrating providing the update to the selected patient); 
for each of the one or more first set of recipients (page 6 paragraph 0067 illustrating selecting physicians with permission to access the patient’s record, Figure 5 illustrating that the data update may be provided to a plurality of patients [considered to be a form of “more than one recipients”]), locating a set of agent records in the agent database that are associated with said recipient and determining whether to add an agent user to a second set of recipients based on the message (page 2 paragraph 0018 illustrating processing the message to determine if the message is confidential or sensitive, e.g. HIV status or breast implants, and determining if the physician is granted access to this type of confidential or sensitive messages) and the agent permissions contained in said agent record (Figure 8, page 6 paragraph 0067 illustrating determining which 
sending the message to the first and second set of recipients (Figure 5, page 6 paragraph 0067 illustrating providing the data update to the patient and physicians with permission to view the patient’s record).

Claim 10: Fotsch teaches:
The system of Claim 8 (as discussed above and incorporated herein).
Fotsch further teaches:
wherein the agent permissions contained in each agent record are based on a legal document contained within each agent record (Figure 8 illustrating storing permission for each physician, page 13 paragraph 0127 illustrating the patient authorization solving HIPAA patient consent issues associated with clinical data sharing [considered to be a form of “legal document”]).

Claim 11: Fotsch teaches:
The system of Claim 8 (as discussed above and incorporated herein).
Fotsch further teaches:
wherein determining whether to add an agent user to a second set of recipients is further based on whether the message is of a type that can be received by each agent associated with each said agent record (page 2 paragraph 0018 illustrating limited permission for a physician to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotsch in view of Kerr (20110153359).

Claim 9: Fotsch teaches:
The system of Claim 8 (as discussed above and incorporated herein).
Fotsch further teaches:

Fotsch does not teach:
established medical billing codes.
Kerr teaches:
established medical billing codes (page 3 paragraph 0046 illustrating billing codes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the billing codes of Kerr within the embodiment of Fotsch with the motivation of helping to identify the type of treatment, procedure, or tests, conducted by a Healthcare provider by providing widely used and convenient codes instead of conventional descriptions (Kerr; page 3 paragraph 0046)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poeze (20110082711) teaches sending alerts via SMS or email to the patient’s friend or family member (page 6-7 paragraph 0063).
Bachhal (Remote patient health alert system) teaches friends and family of the patient can subscribe to SMS or email alerts based on the patient’s specific conditions (page 171 column 2 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571)272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626     

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626